Amendment to the Wyeth Supplemental Executive Retirement Plan

The Wyeth Supplemental Executive Retirement Plan, as amended through January 15,
2003, is further amended and clarified (as set forth in Section VI.B), effective
as of January 1, 2005 (unless otherwise provided), by adding the following
Section VI immediately following Section V thereof:

"SECTION VI—SECTION 409A AMENDMENTS

Notwithstanding anything in the Plan to the contrary, effective as of January 1,
2005 (unless otherwise provided), the Plan is amended as set forth in this
Section VI in order to avoid adverse or unintended tax consequences under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable rules and regulations thereunder ("Section 409A") to any Participant.
Except as provided in Section VI.B(ii), the provisions of this Section VI shall
apply to the portion of a Participant's benefit under the Plan that is not both
earned and vested as of December 31, 2004 (the "409A Benefit"), notwithstanding
any contrary provision of the Plan, and shall supersede the other provisions of
the Plan to the extent necessary to eliminate inconsistencies between this
Section VI and such other provisions. References to Sections are references to
sections in the Plan, unless otherwise provided.

 

A.

Payment Elections.

 

 

(i)

Retirement-Eligible Participants.

Effective as of December 1, 2005, a Participant who, as of January 1, 2006, will
have attained either his Early Retirement Age or Normal Retirement Age shall be
permitted, by no later than December 31, 2005, to elect the form (annuity or
lump sum) and time of commencement of his 409A Benefit, including an election to
transfer the 409A Benefit to the Wyeth Deferred Compensation Plan (the "DCP");
provided that such form and time of payment would be permitted under the Plan or
the DCP (if transferred thereto) and such election is made on the form provided
by the Committee for purposes thereof.

(ii)          Eligible for Vested Termination Benefit. Effective as of December
1, 2005, a Participant who (A) incurs a separation from service pursuant to
Section 409A of the Code (a "Separation from Service") in 2005 after meeting the
vesting requirements applicable to his 409A Benefit but before becoming eligible
to receive a distribution of his 409A Benefit and (B) will become eligible to
receive a distribution of his 409A Benefit in 2006 shall be permitted, by no
later than December 31, 2005, to elect the form (annuity or lump sum) and time
of commencement of his 409A Benefit, including an election to transfer the 409A
Benefit to the DCP; provided that such form and time of payment would be
permitted under the Plan or the DCP (if transferred thereto) and such election
is made on the form provided by the Committee for purposes thereof.

 

(iii)

Failure to Elect.

A Participant described in Section VI.A(i) or Section VI.A(ii) who does not make
a payment election by December 31, 2005 shall receive his 409A Benefit in the
form of a lump sum one year after the date of the Participant's Separation from
Service.

 

 



 

 

 

(iv)

Elections Permitted Under Section 409A of the Code.

Payment elections made through December 31, 2005 with respect to a 409A Benefit
shall be deemed pursuant to Q&A 19(c) of Notice 2005-1 promulgated by the U.S.
Treasury Department and the Internal Revenue Service ("Notice 2005-1").

 

B.

Payment of Small Amounts.

Notwithstanding anything in Section VI.A to the contrary:

(i)           With respect to a Participant's 409A Benefit, pursuant to Section
IV.B as in effect prior to October 3, 2004 providing that benefits under the
Plan are payable under the same terms and conditions as under the Wyeth
Retirement Plan, each Participant who (A) incurs a Separation from Service
during a calendar year due to resignation, discharge or retirement prior to his
Normal Retirement Date and (B) as of the date of such Separation from Service,
has a 409A Benefit with an actuarial equivalent lump sum value that does not
exceed the amount subject to mandatory distribution (of small amounts) under the
Wyeth Retirement Plan, determined using the same actuarial assumptions as would
be applied under the Wyeth Retirement Plan for the purpose of determining the
actuarial equivalent lump sum value of Wyeth Retirement Plan benefits of the
Participant as of his Separation from Service, shall receive a distribution of
his entire 409A Benefit in a single lump sum as soon as practicable after his
Separation from Service, but in no event later than December 31 of the calendar
year in which the Separation from Service occurs or, if later, the date which is
two and one-half months following the Participant's Separation from Service.
Such distribution shall be (x) pursuant to the exception noted in Q&A 15(e) of
Notice 2005-1 relating to plans that otherwise provided for de minimis cash out
payments and (y) to the extent that the 409A Benefit is distributed on or before
December 31, 2005, pursuant to Section VI.C(ii).

(ii)          With respect to the portion of a Participant's benefit under the
Plan that is both earned and vested as of December 31, 2004 (the "Non-409A
Benefit"), pursuant to Section IV.B as in effect prior to October 3, 2004
providing that benefits under the Plan are payable under the same terms and
conditions as under the Wyeth Retirement Plan, each Participant who (A) incurs a
Separation from Service during a calendar year due to resignation, discharge or
retirement prior to his Normal Retirement Date and (B) as of the date of such
Separation from Service, has a Non-409A Benefit with an actuarial equivalent
lump sum value that does not exceed $5,000, determined using the same actuarial
assumptions as would be applied under the Wyeth Retirement Plan for the purpose
of determining the actuarial equivalent lump sum value of Wyeth Retirement Plan
benefits of the Participant as of the date of the Separation from Service, shall
receive a distribution of his Non-409A Benefit in a single lump sum as soon as
practicable after his Separation from Service. For purposes of the Non-409A
Benefit, the amendment, effective as of March 28, 2005, to the de minimis amount
mandatory distribution provisions in the Wyeth Retirement Plan is rescinded and
shall be of no force or effect with respect to a Participant's Non-409A Benefit.

 

 



 

 

C.           General Rules. Notwithstanding anything in this Section VI to the
contrary:

 

(i)

Six-Month Delay.

Distribution of a Participant's 409A Benefit shall be made in accordance with
the provisions of Section 409A of the Code and, to the extent that such payments
are issued in connection with a Participant's Separation from Service for any
reason other than death, such payment shall be delayed for six months and one
day to the extent the Retirement Committee determines that such delay is
necessary to avoid the imposition on any Participant of an additional tax or
interest under Section 409A of the Code.

 

(ii)

Payment of 409A Benefits.

To the extent that any Participant receives in 2005 a distribution of all, or
any portion of, his 409A Benefit, such distribution shall be deemed a
termination of such Participant's participation in the Plan with respect to all
or such portion of the Participant's 409A Benefit in accordance with Q&A 20(a)
of Notice 2005-1. For avoidance of doubt, a participant shall be permitted in
2005, pursuant to this Section 10.2(b), to elect to receive in 2005 distribution
of the portion of his 409A Benefit attributable to bonus compensation paid in
2005.

 

(iii)

Amendments and Modifications.

With respect to a Participant's 409A Benefit, the Retirement Committee of Wyeth
shall have the unilateral right to amend or modify the Plan and to amend or
modify (A) any Participant elections under the Plan and (B) the time and manner
of any payment of benefits under the Plan in accordance with Section 409A of the
Code, in each case, without the consent of any employee or Participant, to the
extent that the Retirement Committee deems such action to be necessary or
advisable to avoid the imposition on any Participant of an additional tax or
interest under Section 409A of the Code. Any determinations made by the
Retirement Committee under this Section VI.C(iii) shall be final, conclusive and
binding on all persons."

* * * * *

Except as set forth herein, the Plan remains in full force and effect.

 

 

 

 

 